Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The applicant submitted amended claims January 13, 2022 and are provided below. 
Authorization for this examiner's amendment was given via email from Eunyoung Lee on January 13, 2022.

1. (Currently Amended) An apparatus for moving advertisement comprising:
a housing having an advertisement display unit, wherein the advertisement display unit displays an advertisement;
a mounting unit provided on at least one side of the housing and mounting the housing on at least one of a vehicle, an article, and a body of a user, wherein the user is an advertisement service provider who moves around with carrying the advertisement display unit to expose an advertisement to a viewer;
a local communication unit which is coupled with the housing and wirelessly establishes a first connection for exchanging transmission and reception information with a mobile terminal in possession of the user when the mobile terminal in possession of the user is within a given distance from the housing; 

a GPS unit provided in the mobile terminal and obtaining location and moving speed information of the mobile terminal; and
a server (a) establishing a second connection with the mobile terminal, wherein the second connection is a network connection for receiving (i) the transmission and reception information exchanged between the mobile terminal and the local communication unit and (ii) the location and moving speed information obtained from the GPS unit via the mobile terminal,(b)wherein the second connection is active only when the first connection is maintained active
and is terminated when the first connection is disconnected,
wherein the server calculates an advertisement service fee based on 
wherein the server calculates the advertisement service fee 
whether or not the first connection between the local communication unit and the mobile terminal is maintained active.
2. (Presently Presented) The apparatus for moving advertisement of claim 1, further comprising: 
a separation preventing unit which disconnects the local communication unit from the mobile terminal when the local communication unit is out of the given distance from the housing.

3. (Original) The apparatus for moving advertisement of claim 1, further comprising:


4. (Canceled)

5. (Presently Presented) The apparatus for moving advertisement of claim 1, 
wherein the server further transmits the advertisement service fee calculated to the mobile terminal of the user.

6. (Presently Presented) The apparatus for moving advertisement of claim 1, 
wherein the server transmits advertisement data to the mobile terminal, 
wherein the mobile terminal transmits the advertisement data to the local communication unit, 
wherein the advertisement display unit, which is connected to the local communication unit, displays the advertisement. 

7. (Canceled)

8. (Currently Amended) A method for moving advertisement, comprising:
(a) a step of wirelessly establishing a first connection between a mobile terminal and a local communication unit for exchanging transmission and reception information when the mobile terminal in possession of a user is within a given distance from a housing, wherein the housing is provided with an advertisement display unit and the local communication unit, 
(b) a step of wirelessly establishing a second connection between the mobile terminal and a server for transmitting from the mobile terminal to the server (i) the transmission and reception information and (ii) location and moving speed information of the mobile terminal, wherein the second connection is a wireless network connection;
(c) a step of transmitting from the mobile terminal to the server (i) the transmission and reception information and (ii) the location and moving speed information , ,(b)wherein the second connection is active only when the first connection is maintained active
and is terminated when the first connection is disconnected,
wherein the server calculates an advertisement service fee based on 
wherein the server calculates the advertisement service fee 
whether or not the first connection between the local communication unit and the mobile terminal is maintained active.

9. (Presently Presented) The method of claim 8, further comprising:
a step of transmitting the advertisement service fee from the server to the mobile terminal of the user.

10. (Canceled) 

11. (Presently Presented) The method of claim 8, further comprising before step (c):
a step of transmitting advertisement image data from the server via the mobile terminal to the local communication unit and displaying the advertisement on the advertisement display unit connected with the local communication unit.

                                                      Allowable Subject Matter
Regarding claims 1-3, 5, 6, 8, 9, 11 applicant's previous arguments that the prior art fails to teach, suggest, or disclose the elements of independent claims 1 and 8 have been considered and are found persuasive. 
The following is an examiner's statement of reasons for allowance: The prior art
of record, taken individually or in any combination, does not teach, inter alia, a method, and apparatus comprising: “wherein the second connection is active only when the first connection is maintained active
and is terminated when the first connection is disconnected,
wherein the server calculates an advertisement service fee based on 
wherein the server calculates the advertisement service fee 
whether or not the first connection between the local communication unit and the mobile terminal is maintained active.

Altman et al.  (US 2013/0013412)
The present invention (the invention as described in claim 1) requires the second connection is active only when the first connection is maintained active and is terminated when the first connection is disconnected, wherein the server calculates an advertisement service fee based on (1) the information exchanged between the mobile terminal and local communication unit and (2) the location and moving speed information obtained from the GPS unit via the mobile terminal; wherein the server calculates the advertisement service fee depending on whether or not the first connection between the local communication unit and the mobile terminal is maintained active.
  Altman discloses methods and apparatus, include methods for displaying advertisements on a mobile advertising display device, including receiving advertisements and a table associating particular advertisements with positions and times, determining the current position and time of the advertising display, selecting an advertisement based on the current position, time, and their association in the table, and displaying the selected advertisement on a mobile display. Further aspects may include transmitting the current position of the advertising display to an advertising server, receiving advertisements from the server, displaying a received advertisement if an advertisement was received, displaying an advertisement according to received instruction if an instruction was received, or displaying a default advertisement if neither an advertisement nor an instruction were received.  However does not disclose the aforementioned limitations as taught by the applicant.Distributed Vehicular Computing at the Dawn of 5G: a Survey by Ahmad Alhilal. For example the NPL reference discloses, “Comfort and Infotainment. Comfort and infotainment applications use vehicular services to provide drivers and passengers with handy information, context-specific advertisements, internet access, and multimedia access. Through V2I communications, the driver can receive context-aware information. Such information makes the trip more comfortable and enjoyable by helping the driver to plan route, refill, parking, and assist navigation [1]– [3], [5]. Such applications include weather information, restaurant and hotel locations, leisure and events locations, tourist sites, available parking lots, petrol and charging stations, route navigation information (e.g. estimated travel time, and traffic status of each road segment) [1]. Some vehicle manufacturers provide Internet access in vehicles via cellular networks..”  However does not disclose the aforementioned limitations as taught by the applicant.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509.  The examiner can normally be reached on Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621